Citation Nr: 0118498	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  92-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left thigh (Muscle Group XIV), with a 
retained foreign body, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in October 1991 and December 1999.  
The Board remanded this case back to the RO for further 
development in July 1993 and June 1998, and the case has 
since been returned to the Board.

In his April 2000 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  Such a hearing was not scheduled by 
the RO, and, in a June 2001 letter, the Board requested that 
the veteran indicate whether he still sought a hearing.  
However, in the same month, the veteran responded and 
indicated that he no longer sought a hearing, and his request 
is therefore withdrawn.  See 38 C.F.R. § 20.704(e) (2000).

The claim of entitlement to service connection for hepatitis 
C will be addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Subjectively, the veteran has complained of left thigh 
pain and numbness, but his most recent VA examination 
revealed asymptomatic scars, normal motion, preserved 
strength, and no damage to the tendons, bones, joints, or 
nerves.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left thigh (Muscle Group 
XIV), with a retained foreign body, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.56, 4.73, Diagnostic Code 5314 (2000); 38 C.F.R. §§ 4.47, 
4.51, 4.52, 4.72, 4.73, Diagnostic Code 5314 (1996); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for an increased evaluation for a Muscle Group XIV 
injury, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO afforded the veteran a comprehensive VA 
examination in August 1995.  Efforts were made to afford the 
veteran another examination in 1998; however, he was unable 
to report to the New Orleans VA Medical Center in 1999 on 
account of his incarceration, and the VA was unable to find a 
doctor who would examine him in prison.  Given that the 
veteran responded to a June 2001 VA letter sent to a 
correctional facility in Louisiana, it is evident that he 
remains incarcerated; as such, further VA efforts to schedule 
an examination would not be fruitful.  The RO is also not 
aware of any relevant medical records which are not presently 
included with the claims file.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim for an increased evaluation has 
also been met.  The RO informed him of the need for such 
evidence in the December 1999 Supplemental Statement of the 
Case.  Given that the actions by the RO reflect fundamental 
compliance with the VCAA, the Board finds that the veteran's 
appeal will not be adversely affected merely because the RO 
developed this appeal prior to enactment of the VCAA and did 
not inform him of its provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

During service, in June 1968, the veteran sustained a gunshot 
wound to the left thigh.  A clinical record from July 1968 
indicates that this wound resulted in no artery or nerve 
involvement.  A July 1968 physical examination reflects that 
the veteran had a fragment left in his leg, but he was 
returned to full duty.  The veteran was treated for thigh 
pain and discomfort through September 1968.  During his May 
1969 separation examination he continued to complain of pain 
in the left thigh.

In July 1969, the veteran underwent a VA examination of the 
left lower extremity.  The first portion of this examination 
revealed a six inch long and 0.25 inch wide (except at the 
middle, where 0.75 inches were measured) linear scar on the 
outer aspect of the mid-thigh on the left side.  The entire 
scar was well healed and not adherent or depressed.  Also, 
the site of the soreness was posterior to the center of the 
scar.  Mild muscle damage to Muscle Group XIV was noted.  The 
second portion of the examination revealed a trace of atrophy 
about 0.125 inches in circumference between the left and 
right thighs and the left and right calves, described as 
insignificant.  There was no limitation of motion, but the 
veteran stated that his left thigh would hurt and that his 
left foot would tremble after climbing and walking at work; 
however, no disability was demonstrated.  The diagnosis was a 
gunshot wound of the left thigh, with perforation of the 
tensor fascia femoris and vastus lateralis.  X-rays revealed 
an irregular metallic foreign body in the soft tissues of the 
posterior portion of the left thigh, which measured 
approximately five millimeters in its greatest diameter.  
There were several smaller opacities, noted to possibly 
represent tiny metallic fragments.  The bony structure was 
intact.  

In an August 1969 rating decision, the RO granted service 
connection for a gunshot wound of the left thigh and assigned 
a 30 percent evaluation, effective from May 1969.  This 
evaluation has since remained in effect and is at issue in 
this case.

Following complaints of pain down his left leg, the veteran 
underwent exploration and lysis of adhesions of the left 
peroneal nerve during a VA hospitalization in April and May 
1984.  In view of this hospitalization, the RO assigned a 
temporary total evaluation under 38 C.F.R. § 4.30 for the 
period from April 9 until July 1 in 1984, with the 30 percent 
evaluation subsequently reinstated.

In conjunction with his current claim, the veteran underwent 
a VA muscles examination in August 1995.  During this 
examination, the veteran complained of left thigh pain.  The 
examination revealed a medium-sized (15 centimeter) vertical 
scar on the left lateral thigh that was normal in color and 
asymptomatic, although it was attached to the muscles.  There 
was another scar on the posterior thigh at the same level and 
about the same size.  This scar was moveable and 
asymptomatic, with no resultant limitation of functioning.  
Range of motion testing of the left hip and knee was within 
normal limits, and stability was also noted to be normal.  
Slight adhesions and muscle penetration were noted.  There 
was no evidence of damage to the tendons, bones, joints, or 
nerves.  Strength in the left leg was preserved, and there 
was no objective evidence of pain or muscle hernia.  
Additionally, the examiner indicated that the veteran was not 
on medication for pain.

As noted above, the veteran was to be scheduled for a further 
VA examination in 1999 in conjunction with this claim.  
However, a June 1999 document from the New Orleans VA Medical 
Center (VAMC) indicates that the veteran was incarcerated, 
that the New Orleans VAMC prohibits the entry of prisoners, 
and that the VAMC was unable to obtain an examiner to travel 
to the correctional facility to examine the veteran.  Given 
that the veteran responded to a June 2001 VA letter sent to a 
correctional facility in Louisiana, it is evident that he 
remains incarcerated.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

In this case, the RO has assigned a 30 percent evaluation for 
the veteran's muscle injury under 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2000).  By regulatory amendment 
effective July 3, 1997, during the pendency of this appeal, 
changes were made to the schedular criteria for evaluation of 
muscle injuries, as set forth in 38 C.F.R. § 4.56.  See 62 
Fed. Reg. 30235-30240 (1997).  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. at 312-13.  In a recent precedent 
opinion, however, the VA Office of General Counsel determined 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  However, the 
Board may apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
1999).

Under Diagnostic Code 5314, in both the prior and revised 
versions of the diagnostic codes for muscle injuries, Muscle 
Group XIV includes the anterior thigh group, including the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris 
muscles.  Functions of this group include extension of the 
knee, simultaneous flexion of the hip and flexion of the 
knee, tension of fascia lata and iliotibial support of the 
body, and acting with hamstrings in synchronizing the hip and 
knee.  Moderately severe disability warrants a 30 percent 
evaluation, and severe disability warrants a 40 percent 
evaluation. 

Under both sets of rating criteria, 38 C.F.R. § 4.56 sets 
forth the definitions of such terms as "moderately severe" 
and "severe."  Under the prior rating criteria, a 
moderately severe muscle disability is shown by evidence of a 
through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular cicatrization.  History and 
complaints of such an injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound of severe grade and a record of consistent complaints 
of cardinal symptoms of muscle wounds, including evidence of 
an inability to keep up with work requirements.  Objective 
findings of a moderately severe muscle wound are relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side; and tests of strength and endurance of muscle groups 
involved (compared with the sound side) revealing positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c) (1996).

A severe muscle disability is shown by a through and through 
or deep penetrating wound due to a high velocity missile; 
large or multiple low velocity missiles; the  explosive 
effect of a high velocity missile; or a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  Objective findings of a severe wound are 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the 
track of the missile.  X-rays may show minute multiple 
scattered foreign bodies, indicating the spread of 
intermuscular trauma and the explosive effect of the missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance, and soft or flabby muscles are noted in 
the wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present, but a 
diminished excitability to faradic current compared with the 
sound side may be present.  Visible or measured atrophy may 
or may not be present.  Adaptive contraction of the opposing 
group of muscles, if present, indicates severity.  Adhesion 
of a scar to one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing over the bone 
without true skin covering in an area where bone is normally 
protected by muscle, indicates the severe type.  Atrophy of 
muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds in the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. 
§ 4.56(d) (1996).

Also, under the prior criteria, special consideration was 
specifically warranted for the effect of missiles, muscle 
weakness, muscle damage, and injuries to the deeper 
structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 
4.52, 4.72 (1996).

Under the new rating criteria, a moderately severe disability 
of the muscles is shown by a through and through or deep 
penetrating wound by a small high velocity missile or a large 
low velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
an inability to keep up with work requirements.  Objective 
findings of a moderately severe muscle wound are entrance and 
(if present) exit scars indicating the track of the missile 
through important muscle groups; indications on palpation of 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2000).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (2000). 

Additionally, under the new rating criteria, the cardinal 
signs and symptoms of muscle disability include loss of 
power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c) (2000).

The Board has reviewed the evidence in this case but finds 
the veteran's Muscle Group XIV disability to be substantially 
less than severe in degree.  The Board is cognizant of the 
veteran's complaints of left thigh pain and numbness, but his 
most recent VA examination revealed asymptomatic scars, 
normal motion, preserved strength, and no damage to the 
tendons, bones, joints, or nerves.  While the Board 
recognizes that this examination was conducted more than five 
years ago, the Board also is aware that, given the veteran's 
present incarceration, the policy of the New Orleans VAMC to 
prohibit the entry of prisoners, and the inability of the VA 
to locate a doctor who will examine the veteran in prison, a 
new examination is not feasible.  In short, this disability 
is evidently no more that moderately severe in degree, and 
the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 30 percent.   

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

Finally, the veteran has submitted no evidence showing that 
his service-connected injury of Muscle Group XIV has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000), which pertain to 
the assignment of an extraschedular evaluation.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a gunshot wound to the left thigh (Muscle Group 
XIV), with a retained foreign body, currently evaluated as 30 
percent disabling, is denied.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for service connection for 
hepatitis C.  See The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)).  This duty includes securing medical records to 
which a reference has been made.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1993).  In his November 1999 claim, the 
veteran referred to treatment for hepatitis C at Bogalusa 
Charity Hospital.  However, there is no indication from the 
record that the RO has made efforts to obtain records of such 
treatment to date.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he sign a release form for 
Bogalusa Charity Hospital and provide the 
full address of this facility and his 
dates of treatment.

2.  Then, if the veteran submits a signed 
release form, the RO should contact 
Bogalusa Charity Hospital and request all 
relevant records of treatment of the 
veteran.  All records obtained by the RO 
should be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be added to the claims file.

3.  After completion of the above 
development, as well as any further 
development indicated in view of the 
newly obtained evidence, the RO should 
again adjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 



